PER CURIAM.
Whereas, the judgment of this court was entered on October 8, 1963, (156 So.2d 777) reversing the final decree of the Circuit Court of the Eleventh Judicial Circuit of Florida in and for Dade County in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed May 20, 1964 (166 So.2d 129) and mandate dated July 7, 1964, now lodged in this court, quashed this court’s judgment of reversal and remanded the cause for further proceedings not inconsistent with the views expressed in the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, It is Ordered that the mandate of this court issued in this cause on October 29, 1963, is withdrawn, the opinion and judgment of this court filed October 8, 1963 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the final decree of the Circuit Court appealed from is affirmed. Costs allowed shall be taxed in the Circuit Court (Rule 3.16, subd. b Florida Appellate Rules, 31 F.S.A.).